Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 1 of 47 PageID: 156




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

 DOGA CANCA                                     :
                                                :
                Plaintiff,                      :
                                                :      No.: 19-12318
        v.                                      :
                                                :
 AMAZON.COM, INC.                               :
     and                                        :
 AMAZON.COM. DEDC, LLC.                         :
                                                :
                Defendants.                     :
                                                :

                        PLAINTIFF’S RESPONSE TO DEFENDANTS’
                            MOTION TO TRANSFER VENUE/
                             PARTIAL MOTION TO DISMISS

    Plaintiff, by and through her undersigned counsel, hereby submits the instant Response Brief

 to Defendants’ Motion to Transfer Venue/Partial Motion to Dismiss. Plaintiff submits herein that

 venue in this matter is proper in both New Jersey and the Eastern District of New York; therefore,

 if this Court is inclined to transfer venue, Plaintiff does not oppose same. Plaintiff respectfully

 submits that Defendants’ remaining arguments either be denied as moot (pertaining to jurisdiction)

 or deferred to the transferee Court, as outlined further herein.

    Plaintiff, however, addresses all arguments contained within Defendants’ briefing in the event

 this Court does not defer ruling on same to the transferee court.
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 2 of 47 PageID: 157




                                         Respectfully Submitted,

                                         KARPF, KARPF & CERUTTI, P.C.

                                         /s/ Christine E. Burke_______________
                                         Christine E. Burke, Esq.
                                         Ari R. Karpf, Esq.
                                         3331 Street Road
                                         Two Greenwood Square
                                         Suite 128
                                         Bensalem, PA 19020
                                         Attorneys for Plaintiff
 Date: September 3, 2019
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 3 of 47 PageID: 158




                                       TABLE OF CONTENTS



 I.      INTRODUCTION/PROCEDRUAL BACKGROUND………………………….…..1

 II.     FACTUAL BACKGROUND………………………………………………………..5

 III.    LEGAL ARGUMENT ............................................. ……………..…………….….10

        A.) Transfer of Venue to the Eastern District of New York……………..………......10

        B.) This Court has Personal Jurisdiction over Defendants………………………..…17

        C.) Defendants’ 12(b)(6) Motion to Dismiss……………………………….………..21


 IV.     CONCLUSION …………………...…………………………………………..…..37
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 4 of 47 PageID: 159




                                    TABLE OF AUTHORITIES

 Cases

 Allstate Ins. Co. v. Hague, 449 U.S. 302, 312-13, 101 S. Ct. 633, 66 L. Ed. 2d 521
 (1981)………………………………………..………………………………………………..….34

 American Cyanamid. Co. v. Hammond Lead Prods., Inc., 495 F.2d 1183, 1184 (3d Cir.
 1974)……………………………………………………………………...…………………..….11

 Annett v. Univ. of Kan., 371 F.3d 1233, 1240 (10th Cir.2004)…………………………………..29

 Armbruster v. Unisys Corp., 32 F.3d 768, 778-79, 782 (3d Cir. 1994)………………………….33

 Baptiste v. Tapestry, Inc., 2018 U.S. Dist. LEXIS 134467, 2018 WL 3772678 (D.N.J.
 2018)……………………………………………………………………………..………………14

 Barbosa v. Continuum Health Partners Inc., 716 F. Supp. 2d 210, 215 (S.D.N.Y.
 2010)…………………………………………………………………..…………………………24

 Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)………………………………….………..23

 Blakey v. Continental Airlines, Inc., 164 N.J. 38, 65, 751 A.2d 538 (2000) ………...………….34

 Brunner v. AlliedSignal, Inc., 198 F.R.D. 612, 613-14 (D.N.J. 2001)…………………..………35

 Burke v. Quartey, 969 F. Supp. 921, 929 (D.N.J. 1997)…………………………………….…..15

 Butler v. IntraCare Hosp. North, No. H-05-2854, 2006 WL 2868942, at *5 (S.D. Tex.
 2006)………………………………………………………………………………………….…27

 Calkins v. Dollarland, Inc., 117 F. Supp. 2d 421, 426 (D.N.J.
 2000)…………………………………………………………………………………..11,12, 13, 16

 Carteret    Sav. Bank, F.A. v. Shushan, 954 F.2d 141, 146 (3d
 Cir.1992). ……………………………………………………………………………………..…17

 Chisolm v. McManimon, 275 F.3d 315, 324-25 n.9 (3d Cir.2001)………………………………32

 Conoshenti v. Public Serv. Elec. & Gas Co., 364 F.3d 135, 143 (3d Cir.
 2004)………………………………………………………………………………………….….25

 Cottman Transmission Systems, Inc. v. Martino, 36 F.3d 291, 294 (3d Cir.
 1994)……………………………………………………………………………………………..11

 CLP Packaging Sols. v. Sports Pouch Bev. Co., Civil Action No. 07-1532 (SDW), 2008 U.S. Dist.
 LEXIS          39868,            at          *13           (D.N.J.         May           15,
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 5 of 47 PageID: 160




 2008)………………………………………………………………….....…………………….4, 22

 D'Agostino v. Johnson & Johnson, Inc., 133 N.J. 516, 539, 628 A.2d 305 (1993)………………34

 Database America, Inc. v. Bellsouth Advertising & Publishing Co., 825 F. Supp. 1216, 1224
 (D.N.J. 1993)……………………………………………………………………………….…….11

 Deane v. Pocono Med. Ctr., 142 F.3d 138, 142 (3d Cir. 1998)…………………………………..32

 Dorsey v. American Golf Corp., 98 F. Supp. 2d 812, 816 (E.D. Mich.
 2000) ……………………………………………………………………………………….……13

 Ensslin v. Twp. Of N. Bergen, 275 N.J. Super. 352, 364, 646 A.2d 452
 (App.Div.1994)………………………………………………………………………….……….32

 Erdman v. Nationwide Ins. Co., 582 F.3d 500, 509 (3d Cir. 2009)………………………….27, 28

 Eubanks v. Filipovich, Civ. Action No. 12-4299, 2012 U.S. Dist. LEXIS 182448, 2012 WL
 6731123, at *2 (E.D. Pa. Dec. 27, 2012)…………………………………………………………18

 Fasold v. Justice, 409 F.3d 178 (3d Cir. 2005)………………………………………….……….29

 Gaul v. Lucent Techs., Inc., 134 F.3d 576, 580 (3d Cir. 1998)…………………..………………..32

 Gourmet Video, Inc. v. Alpha Blue Archives, Inc., 2008 U.S. Dist. LEXIS 87645, Copy. L. Rep.
 (CCH) P29,656, 2008 WL 4755350 (D.N.J. 2008)……………………………………..………14

 Guirguis v. Movers Specialty Servs., 346 F. App'x 774, 776 n.6 (3d Cir.
 2009)…………………………………………………………………………………….………24

 Gwynn v. Transcor America, Inc., 26 F. Supp. 2d 1256, 1261-62 (D. Colo.
 1998)……………………………………………………………………………………………..13

 Hilborn v. Cordaro, 2007 WL 2903453 (M.D.Pa. Sept. 28, 2007)………………………………27

 Hodgens v. General Dynamics Corp., 144 F.3d 151, 159 (1st Cir.
 1998)………………………………………………...…………………………………………...25

 Hoffman v. Parade Publ'ns, 15 N.Y.3d 285, 289-91, 933 N.E.2d 744, 907 N.Y.S.2d 145
 (2010) ………………………………………………………………………..…………………..36

 Huggard v. Crown Bank, 2012 U.S. Dist. LEXIS 20501 *11 (D.N.J. Feb. 17,
 2012)……………………………………………………………………………………………..24

 Jarzynka v. St. Thomas Univ. Sch. of Law, 323 F.Supp.2d 660, 663-64 (W.D. Pa.
 2004)……………………………………………………………………………………………..19
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 6 of 47 PageID: 161




 J.F. Lomma, Inc. v. Stevenson Crane Servs., Civil Action No. 10-3496 (SDW), 2011 U.S. Dist.
 LEXIS         10998,         at       *16          (D.N.J.       Feb.       3,       2011)
 ……………………………………………………………………………………………...….4, 22

 Jumara v. State Farm Ins. Co., 55 F.3d 873, 879 (3d Cir. 1995)……………………………..14, 17

 Kachmar v. SunGard Data Sys., Inc., 109 F.3d 173, 177 (3d Cir.1997)…………………………30

 King v. Rumsfeld, 328 F.3d 145 (4th Cir. 2003)……………………………………………..…..29

 Kisko v. Penn Central Transp. Co., 408 F. Supp. 984, 986 (M.D.Pa. 1976)…………………….15

 Knierim v. Siemens Corp., Civil Action No. 06-4935 (SDW), 2008 U.S. Dist. LEXIS 26571, at
 *66 (D.N.J. Mar. 31, 2008) …………………………………………………..……………….4, 22

 Koerner v. State, 62 N.Y.2d 442, 444, 478 N.Y.S.2d 584, 585, 467 N.E.2d 232, 233
 (1984)………………………….......................................................................................................3

 Lehmann v. Toys "R" Us, Inc., 132 N.J. 587, 600, 626 A.2d 445
 (1993)…………………………………………………………………………………….………34

 Lynch v. Nat'l Prescription Adm'rs, 03 Civ. 1303, 2004 U.S. Dist. LEXIS 3134, 2004 WL 385156,
 at *3 (S.D.N.Y. Mar. 1, 2004) ……………………………………………………………………16

 Markowitz v. Ne. Land Co., 906 F.2d 100, 103 (3d Cir. 1990)…………………….……………..33

 Marinac v. Mondelez Int'l, Inc., No. 2:14-7606, 2019 U.S. Dist. LEXIS 117743, at *6 (D.N.J. July 12,
 2019)………………………………………………………………………….……………….…..36

 Matthews v. New Jersey Inst. Of Tech., 772 F. Supp. 2d 647, 657 (D.N.J.
 2011)………………………………………………………………………………………….……25

 McDonnellv . State of Ill., 319 N.J. Super. at 340-41, 725 A.2d 126 (App. Div.
 1999) ………………………………………………………………………………………………..35

 McKenna v. Pacific Rail Serv., 32 F.3d 820, 840 (3d Cir. 1994)……………………………...……34

 Mellon Bank (East) P.S.F.S. v. Farino, 960 F.2d 1217, 1223 (3d Cir.
 1992)…………………………………………………………………………………………………17

 ML Design Grp., LLC v. Young Mfg. Co., Civil Action No. 12-5883 (MAS), 2013 U.S. Dist.
 LEXIS 84393 (D.N.J. June 17, 2013)……………………………………………..……………3,21

 Myers v. Am. Dental Ass'n, 695 F.2d 716, 725, 19 V.I. 642 (3d Cir. 1981)……………………….14
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 7 of 47 PageID: 162




 Nesselrotte v. Allegheny Energy, Inc., WL 703395 (W.D. Pa. 2009)…………………………....29

 Norenius v. Multaler, Inc., 2008 N.J. Super. Unpub. LEXIS 2923 (App. Div. 2008) ………….34

 Noxon  Chem. Prods. Co. v. Leckie, 39 F.2d 318 (3d Cir.
 1930)……………………………………………………………………………………..………17

 O'Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 316 (3d Cir.
 2007)…………………………………………………………………………………...…….18, 19

 Oubre v. Clinical Supplies Mgmt., Inc., 05 Civ. 2062, 2005 U.S. Dist. LEXIS 28877, 2005 WL
 3077654, at *3 (S.D.N.Y. Nov. 17, 2005)……………………………………………………….16

 Parker v. Hahnemann Univ. Hosp., 234 F.Supp.2d 478, 484 (D.N.J.
 2002)………………………………………………………………………..………………..25, 26

 Phillips v. County of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008)……………….…………….22

 Pinker v. Roche Holdings Ltd., 292 F.3d 361, 368 (3d Cir. 2002)……………….…………..18,22

 Plum   Tree, Inc. v. Stockment, 488 F.2d 754, 756 (3d Cir.
 1973)……………………………………………………………………………………………..15

 Reckitt Benckiser Pharm., Inc. v. BioDelivery Scis. Int'l, Inc., Civil Action No. 14-5892 (MAS),
 2015 U.S. Dist. LEXIS 94891, at *2 (D.N.J. July 20, 2015)………………………………….3, 22

 Reitnour v. Cochran, 86-4869, 1987 U.S. Dist. LEXIS 3098, 1987 WL 9774, at *1 n.1 (E.D. Pa.
 1987)…………………………………………………………………………………………..…14

 Richard   v. Cingular Wireless LLC, 233 Fed.Appx. 334, 338 (5th
 Cir.2007)…………………………………………………………………………………………29

 Robinson v. S.E. Pa. Transp. Auth., 982 F.2d 892, 895 (3d Cir. 1993)……………….………….29

 Robles v. Cox & Co., 841 F. Supp. 2d 615, 625 (E.D.N.Y. 2012)………………………….……36

 Rosado v. TAM Lending Ctr., Inc., No. 18-13430 (RBK/AMD), 2019 U.S. Dist. LEXIS 46906, at
 *19 (D.N.J. Mar. 21, 2019)…………………………………………………………………….4, 22

 Satz v. Taipina 2003 U.S. Dist. LEXIS 27237 (D.N.J. Apr. 15, 2003), aff'd, 122 Fed. Appx. 598
 (3d Cir. N.J. 2005)………………………………………………………………...……………..35

 Scheuer v. Rhodes, 416 U.S. 232, 236, 94 S. Ct. 1683, 40 L. Ed. 2d 90
 (1974)………………………………………………………………………………………….…33

 Schneider v. Sumitomo Corp. of Am., Civil Action No. 09-5094 (DMC) (MF), 2010 U.S. Dist.
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 8 of 47 PageID: 163




 LEXIS 59101, at *12 (D.N.J. June 14, 2010)……………………………………………………35

 Shtab v. Greate Bay Hotel & Casino, Inc., 173 F.Supp.2d 255, 268
 (D.N.J.2001)………………………………………………………………………………..…….27

 Shutte v. Armco Steel Corp., 431 F.2d 22, 25 (3d Cir. 1970), cert. denied, 401 U.S. 910, 91 S. Ct.
 871, 27 L. Ed. 2d 808 (1971). ………………………………………………………………...…15

 Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510, 122 S. Ct. 992, 152 L. Ed. 2d 1
 (2002)………………………………………………………………………………………….…24

 Tanzymore v. Bethlehem Steel Corp., 457 F.2d 1320 (3d Cir.
 1972)……………………………………………………………………………………………..17

 The Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 18, 92 S. Ct. 1907, 32 L. Ed. 2d 513
 (1972)……………………………………………………………………………………………20

 Torre v. Casio, Inc., 42 F.3d 825, 829 (3d Cir. 1994)…………………………………………..33

 Trujillo-Cummings v. Public Serv. Co., 173 F.3d 864 (10th Cir.
 1999)……………………………………………………………………………………………28

 Vetrotex Certainteed Corp. v. Consol. Fiber Glass Prods. Co., 75 F.3d 147, 151 (3d Cir.
 1996)…………………………………………………………………………………………….18

 Victor v. State, 203 N.J. 383, 406, 4 A.3d 126 (2010)…………………………..………………32

 Wiest v. Tyco Elecs. Corp., 812 F.3d 319, 332 (3d Cir. 2016)………………….………………29

 Williams v. Shenango, Inc., 986 F.Supp. 309, 313 (W.D.Pa.1997)……………………………..27

 Woodson v. Scott Paper Co., 109 F.3d 913, 920-921 (3d Cir.1997)…………………………....30

 World—Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297, 100 S. Ct. 559, 62 L. Ed. 2d
 490 (1980)…………………………………………………………………………………..…...18

 Yarde v. Good Samaritan Hosp., 360 F.Supp.2d 552, 562 (S.D.N.Y.2005)………………...…..29

 Yartzoff v. Thomas, 809 F.2d 1371, 1376 (9th Cir.1987)………………………..………………29

 Statues

 28 U.S.C. § 1391(b) …………………………………………………………..…………………10

 28 U.S.C. 1404(a)…………………………………………………………….………………….14
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 9 of 47 PageID: 164




 29 C.F.R. § 825.220(b)……………………………………….………………………………….27

 29 U.S.C. 2612(a)(1)……………………………………………………………………………..25

 29 U.S.C. 2614(a)(1)………………………………………………………..……………………25

 29 U.S.C. § 2615(a)(1)……………………………………………………………...………..25, 27

 Rules

 Fed. R. Civ. P. 8(a)(2)………………………………………………………………………...….23

 Other Authorities


 Judicial Improvements Act of 1990, Pub. L. 101-650, Title III, § 311, 104 Stat.
 5114……………………………………………………………………………………………11
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 10 of 47 PageID: 165




    I.      INTRODUCTION/PROCEDURAL BACKGROUND

         On May 5, 2019, Plaintiff Doga Canca (hereinafter “Plaintiff” or “Ms. Canca”) filed a

 Complaint against her prior employers, Amazon.Com, Inc. and Amazon.com. dedc, LLC.

 (hereinafter “Defendants”) asserting violations of the Family and Medical Leave Act (“FMLA”),

 and the New Jersey Law Against Discrimination (“LAD”). Dkt. No.: 1. On August 1, 2019, Ms.

 Canca filed her First Amended Complaint in order to add her mirroring claims under the

 Americans with Disabilities Act (“ADA”). Dkt. No.: 14; and see Plaintiff’s First Amended

 Complaint attached hereto as “Exhibit A.” Defendants filed an Answer to the Amended Complaint

 on August 15, 2019. Dkt. No.: 17. On the same day, Defendants also filed the current Motion to

 Transfer Venue/Motion to Dismiss. Dkt. No.:18.

         First, Defendants’ contention that this New Jersey federal court lacks personal jurisdiction

 over a multinational technology company – who has substantial business operations and warehouses

 throughout the state of New Jersey (including Robbinsville, NJ -- where Plaintiff was hired and

 predominantly worked during her tenure with this company) is bellied by the Complaint and

 uncontroverted facts. In fact, where apparently convenient for it, this same Defendant has recently

 consented to and affirmatively sought jurisdiction before this Court in the matters of Vaccaro v.

 Amazon.com DEDC, LLC, Civil Action No. 18-11852(FLW), 2019 U.S. Dist. LEXIS 40193 (D.N.J.

 Mar. 13, 2019)(where Amazon also employed a warehouse worker at its Robbinsville, NJ facility –

 and was granted removal to this Court for claims presented under New Jersey’s wage and hour laws)

 and Ross v. Amazon.com Inc, Civil Action No.:19-1864 (SDW)(where Amazon filed a notice of

 removal to this federal court in a LAD suit for another one of its Robbinsville, New Jersey employees,

 at Dkt. No.: 1). Yet, somehow in this suit where Ms. Canca was also hired to work at their New Jersey

 facility and spent the majority of her employment there, these Amazon Defendants now disclaim a

 basis for jurisdiction. Despite generalized arguments by Amazon in this regard, this Court has clear
                                                 1
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 11 of 47 PageID: 166




 specific jurisdiction over this matter, discussed infra.

         Second, for the same reason jurisdiction is proper here, venue is as well. While Defendants

 ignore nearly ½ the allegations in the Complaint pertaining to New Jersey and strategically focus

 solely on Ms. Canca’s very narrow time spent at their one New York facility – Ms. Canca was hired

 to work at Defendants’ Robbinsville, NJ facility, spent the majority of her employment working in

 Robbinsville, New Jersey, took FMLA leave while working in New Jersey, returned from her medical

 leave in New Jersey, her performance in New Jersey under New Jersey management will be directly

 at issue during litigation, and she most recently interviewed with a full team of Robbinsville, New

 Jersey managers where she sought and was awaiting transfer/hire back to Amazon’s New Jersey

 location – but was ultimately terminated. New Jersey has a substantial connection to Ms. Canca’s

 claims, and venue is proper here. However, Ms. Canca concedes that venue is also proper in the

 Eastern District of New York as certain material incidents giving rise to her claims occurred while she

 worked in Staten Island, New York, and under New York management.

         Third, as to transfer – Ms. Canca is 8.6 miles from this District Court in Trenton, her supporting

 witnesses worked at/still work at the Robbinsville, New Jersey facility, and her treating medical

 doctors – who are materials witnesses in this disability discrimination/FMLA case – are within less

 than 15 minutes from this New Jersey District Court. However, given that venue is appropriate in

 both New Jersey and New York, as material events at issue in this case surrounding the

 termination occurred in New York, and a predominant number of Defendants’ witnesses are

 located in New York, Plaintiff does not oppose Defendants’ request to transfer venue if this

 Court is so inclined. Under 28 U.S.C. § 1406, a court must dismiss a case laying venue in the wrong

 district, or, if the interest of justice so requires, transfer the case to another judicial district. Even if

 venue is proper, a court may transfer the case "for the convenience of the parties [and] in the interest



                                                    2
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 12 of 47 PageID: 167




 of justice." 28 U.S.C. § 1406. A review of the Complaint and the Defendants’ Motion reveals that

 venue would also be proper in the Eastern District of New York and may be more convenient for the

 large majority of Amazon’s current employees who will be called to depositions and to testify at trial

 in this matter.

          Fourth, and finally, if this Court is inclined to transfer venue to the Eastern District of New

 York, Ms. Canca respectfully submits that this Court defer ruling on the remaining arguments raised

 within Defendants’ Motion under 12(b)(6). In addition to her present claims for violations of the LAD

 (and federal law, including the ADA & FMLA), Ms. Canca intends to amend her instant lawsuit to

 include claims under the New York State Human Rights Law (N.Y. Executive Law §§291, 296-a ),

 and the New York City Human Rights Law, Title 8 of the Administrative Code of the City of New

 York (as to her termination) and maintain claims under the LAD (as to her failure to be hired at the

 Robbinsville NJ facility).1         If this matter is transferred, the decision respecting choice of law

 application, including between the LAD and New York Human Rights Laws is more properly before

 the District Court overseeing the case and making all legal rulings respecting the matter going forward.

 It is routine practice for District Courts in New Jersey to defer ruling on substantive issues to the

 transferee Court.2


 1
  In filing the instant Complaint, Ms. Canca could not have anticipated Defendants’ argument that the New York
 Human Rights Law (vs. the LAD) governed her termination claims. Given the infancy stages of litigation, and that
 Ms. Canca is well within the time frame for adding counts for violations of New York State and City Human Rights
 laws (similarly prohibiting disability discrimination/retaliation), she intends to amend her Complaint (either in this
 forum or once transferred to the Eastern District of New York). The statute of limitations for commencing an action
 pursuant to Executive Law § 296 is ordinarily three years, CPLR 214(2); Koerner v. State, 62 N.Y.2d 442, 444, 478
 N.Y.S.2d 584, 585, 467 N.E.2d 232, 233 (1984).
 2
   ML Design Grp., LLC v. Young Mfg. Co., Civil Action No. 12-5883 (MAS), 2013 U.S. Dist. LEXIS 84393, at *1-2
 n.2 (D.N.J. June 17, 2013)(granting Motion to Transfer Venue, “Defendants' contentions regarding this Court's lack
 of personal jurisdiction over Mr. Young, as well as the substantive portion of the motion to dismiss based upon Rule
 12(b)(6), need not be resolved. Defendants are instructed to file appropriate motions upon transfer of this case to the
 Western District of Kentucky.”); Reckitt Benckiser Pharm., Inc. v. BioDelivery Scis. Int'l, Inc., Civil Action No. 14-
 5892 (MAS), 2015 U.S. Dist. LEXIS 94891, at *2 (D.N.J. July 20, 2015)(“Because the Court has granted the motion
 to transfer, it declines to consider Defendants' motion to dismiss”); J.F. Lomma, Inc. v. Stevenson Crane Servs., Civil
 Action No. 10-3496 (SDW), 2011 U.S. Dist. LEXIS 10998, at *16 (D.N.J. Feb. 3, 2011)(in light of the Court's decision

                                                           3
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 13 of 47 PageID: 168




          As discussed infra, (and if this Court is intent on addressing Defendants’ remaining arguments

 notwithstanding transfer), Ms. Canca states more than sufficient factual allegations to sustain her

 disability discrimination/retaliation claims under the LAD, ADA and FMLA, and for her FMLA

 interference claim. Given that Defendants do not address all of Plaintiff’s claims in their 12(b)(6)

 portion, including the FMLA interference claim, this should be treated as a partial motion to dismiss.

          Defendants argue the instant Motion as if it were at the summary judgment stage and would

 impose a heightened pleading requirement on a plaintiff which simply does not exist. Ms. Canca does

 not merely allege she engaged in protected activity, and was terminated. In addition to the unusually

 close temporal proximity (which alone can satisfy the light burden associated with establishing a prima

 facie case), Ms. Canca also presents direct evidence of discriminatory/retaliatory comments from

 management, evidence of significant hostility pertaining to her requests for accommodations and

 overwhelming evidence of pretext – as the notion that she was falsifying time records is patently false,

 and was literally a farce created by Amazon’s management team contemporaneous with her need for

 medical accommodations related to her heart conditions. Therefore, any Motion to Dismiss pursuant

 to 12(b)(6) should be denied.




 to transfer, the Court declines to address the merits of Stevenson's motion to dismiss for lack of personal
 jurisdiction); Knierim v. Siemens Corp., Civil Action No. 06-4935 (SDW), 2008 U.S. Dist. LEXIS 26571, at *66
 (D.N.J. Mar. 31, 2008)(as the Court will transfer plaintiffs' claims pursuant to 28 U.S.C. § 1404(a), the
 Court declines to address defendants' alternative argument that plaintiffs' claim for breach of implied covenant of good
 faith and fair dealing be dismissed for failure to state a claim under Fed.R.Civ.P. 12(b)(6)); Rosado v. TAM Lending
 Ctr., Inc., No. 18-13430 (RBK/AMD), 2019 U.S. Dist. LEXIS 46906, at *19 (D.N.J. Mar. 21, 2019)(Defendants'
 motion to transfer venue is granted, and this case shall be transferred under 28 U.S.C. § 1404(a); and having
 transferred this matter, the Court declines to address the parties' arguments on whether to strike Plaintiff's jury
 demand, an issue that the transferee court should decid); CLP Packaging Sols. v. Sports Pouch Bev. Co., Civil Action
 No. 07-1532 (SDW), 2008 U.S. Dist. LEXIS 39868, at *13 (D.N.J. May 15, 2008)(in light of the Court's decision to
 transfer, the Court declines to address the merits of the parties remaining arguments).


                                                            4
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 14 of 47 PageID: 169




 I.      FACTUAL BACKGROUND

         Ms. Canca is a Pennsylvania resident, who resides 8.6 miles from this District Court.3 Ms.

 Canca worked for Defendants at 50 New Canton Way, Robbinsville, NJ 08691 (the “Robbinsville

 location”). Ex. A at ¶ 14. Amazon operates its businesses at “fulfillment centers” which have

 acronyms assigned to them for identification purposes. Ex. B, at ¶ 5. The Robbinsville facility was

 named “EWR4.” Id.

         Ms. Canca was hired by Defendants as a temporary associate beginning October 3, 2016

 (commencing employment as a full-time regular employee on January 25, 2017); in total, Ms.

 Canca was employed with Defendants for in excess of 2 years. Id. at ¶ 13; Exhibit B, at ¶¶ 2-6.

 Ms. Canca spent more than fifty-percent (50%) of her employment tenure with Defendants

 working in New Jersey at EWR4 (from October 3, 2016 through September 27, 2018). Ex. A, at ¶

 14; Ex. B, at ¶¶ 4-6, 14.

         After having worked for Defendants at their Robbinsville, NJ location for her first

 approximate 20 months of her emploment, she was transferred to Defendants’ fulfillment (and

 distribution) center at 546 Gulf Avenue, Staten Island, NY 10314 (the “Staten Island location”) –

 also referred to as “JFK8.” Ex. A, at ¶ 15; Ex B, at ¶ 13. The Staten Island location was an

 approximate 100 million dollar, 855,000 square-foot distribution center opened by Defendant Inc.

 in mid-2018. Ex A. at ¶ 16. The transfer to the Staten Island location was premised upon a

 promotion Ms. Canca received to the title of General Manager Assistant (“GMA”). Ex. A, at ¶

 17.


 3
  See mapquest.com distance between 402 E. State Street, Trenton, NJ and Plaintiff’s home address (11 Tweed Rd.,
 Levittown, PA 19056)(Ex. A), available at: https://www.mapquest.com/directions/from/us/new-jersey/trenton/08608-
 1500/402-e-state-st-40.221448,-74.757411/to/us/pa/levittown/19056-1521/11-tweed-rd-40.173494,-74.878883 last
 visited August 26, 2019.

                                                        5
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 15 of 47 PageID: 170




        Although Ms. Canca’s transfer was effective July 29, 2018, Ms. Canca was on an approved

 medical leave of absence from August 22, 2018 through her return to work on Monday, September

 10, 2018. Ex.B, at ¶¶ 10-11. Ms. Doga underwent her required heart surgery at UPenn Hospital on

 August 23, 2018. Ex. B, at ¶ 8. Ms. Doga’s medical leave was designated as leave under the

 FMLA. Ex., B, at ¶ 10.

        Ms. Canca returned from her FMLA-qualifying medical leave of absence to the

 Robbinsville facility on September 10, 2018, continued working at EWR4 through September 12,

 2018, and physically worked at Defendants’ Edison, New Jersey location for a conference on

 September 13 and 14, 2018. See Ex. B, at ¶¶ 11-12. This was because the Staten Island facility

 was not set to “launch” until mid-September 2018. Id. at ¶ 13. Ms. Canca did not finally move to

 the Staten Island location until September 27, 2018. Id.

        Ms. Canca worked at the Staten Island location five (5) months (from September 27, 2018

 through March 5, 2019) before being terminated (and in the midst of transferring and being hired

 to work back in New Jersey, as discussed infra). Ex. B, at ¶¶ 14, 17.

        For the limited period of time Ms. Canca worked at the Staten Island location, her

 immediate supervisor was Anand Mehta (an approximate 8.5-year employee of Defendants), a

 current Director of Operations (and prior General Manager). Ex. A, at ¶ 20. Mehta directly

 supervised Ms. Canca from her effective promotion (July 2018) through February 2019 (when

 Colvin became her manager). Id. Chris Colvin (“Colvin”), a prior Assistant General Manager (and

 General Manager as of February 2019), is an approximate 5-year employee of Defendants working

 in various positions (and locations) for Defendants (primarily in senior management) throughout

 the Greater New York City area. Id. at ¶ 21.




                                                 6
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 16 of 47 PageID: 171




        While in the employ of Defendants, Ms. Canca had and continues to suffer from various

 health problems. These health problems include Premature Ventricular Contractions (a/k/a

 “PVC”), among other heart-related complications and cardiovascular problems. Id. at ¶ 23. This

 is a permanent, serious disability (as to the collective complications). Id. Ms. Canca has received

 ongoing treatment, surgery, and has life-long accommodation needs. Id. Additionally, Ms. Canca

 has also suffered from a mini-stroke. Id. Notwithstanding the foregoing health conditions, she was

 always able to perform the essential functions of her job(s) with Defendants. Id.

        As stated, in August of 2018, Ms. Canca required a surgical heart procedure. Ex. B, at ¶¶

 8-10. This necessitated her request for a leave of absence, which was FMLA-qualifying and

 designated as leave under the FMLA. Id. Between August 2018 through her ultimate termination

 from employment in March of 2019, Ms. Canca sought and used various medical accommodations

 such as: (1) intermittent time off from work for medical reasons; (2) breaks as needed; and (3)

 outlining her lifting restrictions of over 40 lbs to Defendants’ management. Ex. A, at ¶ 24. Ms.

 Canca had also discussed other issues with Defendants’ management such as travel to and from

 work (1 reason for her later transfer request back to New Jersey). Id.

        Overall, Defendants’ management was antagonistic about Ms. Canca’s health and

 expressed medical needs. Id. at ¶ 25. Her management (primarily Colvin) was unsympathetic when

 she discussed her health, was dismissive, and Defendants’ Human Resources personnel was

 blatantly discriminatory. Id. In particular, Derrik Atkinson (Sr. Human Resources Manager), an

 approximate 3-year employee of Defendants, expressed he did not think Ms. Canca would be able

 to perform her job in light of her health conditions (in a discussion about scheduling). Id.

        In early February 2019, Ms. Canca requested a transfer (and return) to the Robbinsville

 location (in New Jersey). Id. at ¶ 26. As part of the transfer process, Ms. Canca sought several



                                                  7
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 17 of 47 PageID: 172




 different potential roles and was willing to work in many different capacities as many types of jobs

 frequently open up in Defendants’ distribution centers on a continual basis. Id.

        As part of the process to transfer back to New Jersey in February of 2019, Ms. Canca

 interviewed with Robbinsville management. See Ex. B at ¶ 16. Ms. Canca was then approved for

 hire and/or transfer to Defendants’ Robbinsville, NJ location. Exhibit A, at ¶ 27. Transferring

 employees such as Ms. Canca are placed on an internal priority list whereby they are given the

 first open favorable (and applicable) position (of which there were several). Id. And in particular,

 Ms. Canca expected to work as an Area Manager or in another supervisory capacity, as eligible

 and needed. Id.

        Ms. Canca communicated with her management at the Staten Island location that the

 transfer request was for several reasons. Id. at ¶ 28. But among those reasons, Ms. Canca identified

 that her physicians were closer in New Jersey, medical appointments were easier to schedule and

 attend closer to her doctors, the distance of Staten Island was exacerbating some of her health

 issues, and it would medically benefit her to return to New Jersey. Id.

        Shortly after being approved for her transfer to the Robbinsville location (also a form of

 accommodation), Ms. Canca was terminated on or about March 5, 2019 for completely fabricated

 and pretextual business misconduct-related claims. Id. at ¶ 29. The rationale given to Ms. Canca

 for her termination was that she sought compensation outside of normal business hours – or in

 other words – performed work for Defendants before or after work or over a weekend. Id. at ¶ 31.

        Ms. Canca was paid hourly – and freely acknowledges she submitted time worked during

 and outside of her regularly scheduled work shifts (although it was very insignificant). Id. at ¶ 32.

 Part of Ms. Canca’s job duties required her to shop for food, pastries, decorations, balloons, and

 other products for parties, events, meetings, and other occasions. Id.



                                                  8
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 18 of 47 PageID: 173




        There are at least 8 separate reasons why Ms. Canca’s termination was for objectively false,

 made-up and pretextual reasons as follows:

               (1) Management who were aware of Ms. Canca’s health conditions, requested
                   accommodations, and concerns of mistreatment were involved in her
                   termination. Atkinson, a Senior HR Manager had previously referenced mS.
                   Canca’s medical conditions as a “barrier” to her work, and HR was involved in
                   her termination.

               (2) Ms. Canca had been an otherwise stellar employee for years without prior
                   progressive discipline or warning for any such related or unrelated alleged
                   misconduct;

               (3) Ms. Canca was well received by New Jersey management who was welcoming
                   the opportunity to have her as a supervisory figure back in Robbinsville because
                   of her organization, skills, and work ethic (if not terminated);

               (4) Ms. Canca was terminated for identifying some minimal work hours outside of
                   normally scheduled hours which was exceedingly de minimis and comprised
                   very few hours over many months of time;

               (5) Ms. Canca had submitted time logs of hours worked in the same manner prior
                   to extensive discussions of her health or accommodation needs, and she was
                   never once informed of any purported concerns;

               (6) Had Ms. Canca ever once been warned not to submit any further time for or
                   work outside of regular business hours, she would not have done so. Yet, all of
                   her time had been approved by Defendants’ own management;

               (7) Ms. Canca was terminated for identifying some sporadic shopping hours in
                   various months when directed to assist with events, but she possesses texts and
                   other materials demonstrating while doing the very shopping she was
                   communicating with Defendants’ own management and human resources
                   personnel (who were even making requests of her); and

               (8) Everyone knew Ms. Canca performed miscellaneous shopping on an infrequent
                   basis when asked to assist with events because Defendants’ own loss prevention
                   personnel (in charge of ensuring no theft or improper off-the-clock work)
                   assisted with carrying such materials into work from Ms. Canca’s vehicle
                   (demonstrated in photos, separate and apart from texts and e-mails showing
                   supervisory staff knew Ms. Canca had to occasionally shop for events outside
                   of work hours).




                                                 9
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 19 of 47 PageID: 174




 Id. at ¶ 33. No possible factfinder (judge or jury) would ever believe there was a plausible or

 legitimate reason for her termination. As a direct, actual and proximate cause of Ms. Canca’s

 termination, her offer of hire and/or transfer to New Jersey (at the Robbinsville location) became

 unavailable. Id. at ¶ 34.

 III.    LEGAL ANALYSIS

         A. Legal Standard Respecting Transfer of Venue4

         28 U.S.C. § 1391(b) states that “[a] civil action may be brought in

         (1) a judicial district in which any defendant resides, if all defendants are residents of the
             State in which the district is located;

         (2) a judicial district in which a substantial part of the events or omissions giving rise to
             the claim occurred, or a substantial part of property that is the subject of the action is
             situated; or

         (3) if there is no district in which an action may otherwise be brought as provided in this
             section, any judicial district in which any defendant is subject to the court's personal
             jurisdiction with respect to such action.

 28 U.S.C.S. § 1391(b). Ms. Canca properly filed suit in this District Court pursuant to 28 U.S.C.

 § 1931(b)(2) as a substantial part of the events giving rise to her claims occurred in New Jersey

 (including her hire and employment at Amazon’s Robbinsville, NJ location, taking of FMLA-

 protected leave at the Robbinsville, New Jersey location, and attempts to be hired at the

 Robbinsville NJ location). Defendants’ briefing continually references what it deems to be “all

 relevant times” in the lawsuit. However, Defendants contentions that the most “relevant” events

 (more proper term being “substantial” under a venue analysis) occurred in New York does not

 negate that substantial events at issue in this case also occurred in New Jersey.



 4
   Ms. Canca addresses Defendants’ contentions regarding proper venue and its request to transfer first. Given Ms.
 Canca does not intend to oppose transfer to the Eastern District of New York (as same is also a proper venue for this
 action), if Defendants’ request is granted, the remaining issues within Defendants’ Motion should be reserved for
 ruling by the transferee court (and some are mooted entirely).

                                                         10
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 20 of 47 PageID: 175




         The 1990 amendments to 28 U.S.C. § 1391 revised subsections (a)(2) and (b)(2), the venue

 provision for cases based on a federal question, to provide that venue was proper in a judicial

 district in which "a substantial part of the events or omissions giving rise to the claim occurred."

 Judicial Improvements Act of 1990, Pub. L. 101-650, Title III, § 311, 104 Stat. 5114. This

 language replaced the previous wording of (a)(2) and (b)(2), which had provided that venue was

 appropriate in a judicial district "in which the claim arose." See American Cyanamid. Co. v.

 Hammond Lead Prods., Inc., 495 F.2d 1183, 1184 (3d Cir. 1974)(quoting pre-amendment

 language). The amendment had the effect of establishing that venue in both diversity and federal-

 question cases could be proper in more than one district, provided that a "substantial part" of the

 events occurred in more than one district. See Cottman Transmission Systems, Inc. v. Martino, 36

 F.3d 291, 294 (3d Cir. 1994); Database America, Inc. v. Bellsouth Advertising & Publishing Co.,

 825 F. Supp. 1216, 1224 (D.N.J. 1993).

         Indeed, the commentary to § 1391 notes: "The fact that substantial activities took place in

 district B does not disqualify district A as proper venue as long as 'substantial' activities took place

 in A, too . . . . even if it is shown that the activities in B were more substantial, or even the most

 substantial." Calkins v. Dollarland, Inc., 117 F. Supp. 2d 421, 426 (D.N.J. 2000)(citing David D.

 Siegel, Commentary on 1988 and 1990 Revisions of Section 1391, in 28 U.S.C.A. § 1391 (West

 1993), at 9)).

         The fact that Ms. Canca’s final accommodation request(s) and the actual termination

 decision were made in New York (which Defendants contend are more relevant to the incidents

 giving rise to the claims) does not make venue in New Jersey improper. Ms. Canca’s diagnosis of

 a heart condition occurred while she still worked in New Jersey, Ms. Canca underwent heart

 surgery while employed at the New Jersey facility, Ms. Canca presented medial papers to



                                                   11
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 21 of 47 PageID: 176




 substantiate the need for leave to New Jersey personnel (Robbinsville’s HR team), commenced

 FMLA leave and returned from FMLA (all while still working in New Jersey), and finally, Ms.

 Canca interviewed for hire in February 2019 (with New Jersey Robbinsville managers) and was

 hired for a position at the New Jersey facility5 – are of which qualify as “substantial events” giving

 rise to her claims herein. Other facts specific to venue and why Ms. Canca filed her lawsuit in

 the District of New Jersey include:

                    (a) Ms. Canca worked for Defendants for approximately two-thirds (2/3) of
                        her overall entire tenure in New Jersey (the Robbinsville location) and
                        her performance in New Jersey will be directly at issue in this suit;

                    (b) Although Ms. Canca was terminated from the Staten Island location
                        after 5 months of working there, she was denied a position for which
                        she was to be placed and/or hired in New Jersey (the Robbinsville
                        location);

                    (c) Ms. Canca should be entitled to avail herself of the laws in the state
                        wherein she was denied a long-term job position under the LAD
                        (discussed more below);

                    (d) Defendants systematically transfer employees (supervisory and non-
                        supervisory) to distribution centers in many different states all the time
                        (and operate all throughout the state of New Jersey);

                    (e) Ms. Canca resides closer to the Robbinsville location in New Jersey;
                        and

                    (f) Witnesses will be helpful and necessary from both New Jersey and New
                        York (who are accustomed to traveling for Defendants as part of their
                        business).

 Id. at ¶ 30. In Calkins 117 F. Supp. at 426, a New Jersey District Court declined to find improper

 venue even though only a small fraction of the events giving rise to the plaintiff’s LAD claims

 occurred in New Jersey (and admittedly almost exclusively occurred in Pennsylvania). The Court

 in Calkins analyzed as follows:



 5
     See Ex. A and Ex. B.

                                                     12
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 22 of 47 PageID: 177




        Defendants argue that no substantial part of the events leading up to this case
        occurred in New Jersey. In their motion brief, they contend that of Calkins' 46
        months of employment with Dollarland, 41 were at Pennsylvania stores, and only
        the last five were at a store in New Jersey. Additionally, defendants certify that
        while Witten was Calkins' supervisor when she was transferred to the New Jersey
        store in April 1998, by June 1998 responsibility for her store had been given to
        another manager. They also aver that Witten never worked on location at Calkins'
        New Jersey store, and that Kerdeman "was based at all times" in Philadelphia.
        Finally, defendants certify that the three witnesses mentioned in Calkins' complaint,
        as well as Pincus and Mazer--the officials to whom Calkins allegedly reported the
        harassment--worked exclusively in Pennsylvania. Calkins' description of her term
        of employment in New Jersey does not substantially differ from that of the
        defendants.

 Calkin 117 F.Supp., at 426. However, the plaintiff did work in New Jersey for several months,

 and some of the acts of harassment occurred at the New Jersey store (albeit less times) as well as

 in Pennsylvania. Id. Therefore, the Court concluded:

        This Court finds that a substantial part of the events giving rise to Calkins' claim
        arose in New Jersey. This conclusion rests on the broad understanding of
        "substantial" as reflected in the 1990 amendments to the venue statute and as
        applied by other courts.

 Id. Other courts have upheld venue where an illegal action was repeated in more than one state

 and venue was laid in a state that accounted for only a small number of those actions. Dorsey v.

 American Golf Corp., 98 F. Supp. 2d 812, 816 (E.D. Mich. 2000) (holding that venue for disability

 discrimination claim was proper in district of state where only four (4) of 257 defendant golf

 courses were located); Gwynn v. Transcor America, Inc., 26 F. Supp. 2d 1256, 1261-62 (D. Colo.

 1998) (holding that venue § 1983 claim was proper in state that was a minor leg of trip during

 which prisoner allegedly was continuously assaulted and mistreated).

        This Court would have to find that all of Ms. Canca’s prior positions, performance, requests

 for medical leave under the FMLA (also qualifying as requests for accommodations under the

 LAD/ADA) – in New Jersey, and interviews with the New Jersey management and failure to be




                                                 13
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 23 of 47 PageID: 178




 hired in New Jersey -- are insubstantial such that they should not be considered in assessing venue.

 This is simply not the case.

         Ultimately, the burden of establishing improper venue is on the Defendant. See Myers v.

 Am. Dental Ass'n, 695 F.2d 716, 725, 19 V.I. 642 (3d Cir. 1981) ("the defendant should ordinarily

 bear the burden of showing improper venue"); see Baptiste v. Tapestry, Inc., 2018 U.S. Dist.

 LEXIS 134467, 2018 WL 3772678 (D.N.J. 2018); see also Reitnour v. Cochran, 86-4869, 1987

 U.S. Dist. LEXIS 3098, 1987 WL 9774, at *1 n.1 (E.D. Pa. 1987) (holding that the defendant, as

 the movant, bears burden of proving improper venue).

         Ms. Canca does not dispute that substantial events giving rise to her claims also occurred

 while she worked at Amazon’s Staten Island location.                This includes i.) her requests for

 accommodations upon her return from FMLA leave, ii.) mistreatment by New York management

 and HR professionals, iii.) the investigation giving rise to her termination; and iv.) the ultimate

 termination decision. Therefore, venue would also be properly laid in the Eastern District of New

 York pursuant to 28 U.S.C. § 1391(b)(2).

         Given that venue is also proper in the Eastern District of New York, Defendants seek

 transfer. 28 U.S.C. 1404(a) states in pertinent part, "[f]or the convenience of parties and witnesses,

 in the interest of justice, a district court may transfer any civil action to any other district . . . where

 it might have been brought." 28 U.S.C. § 1404(a). However, the party seeking to transfer must

 show that the alternative venue is not only adequate, but also more convenient than the current

 one. Jumara v. State Farm Ins. Co., 55 F.3d 873, 879 (3d Cir. 1995)[emphasis added]; Gourmet

 Video, Inc. v. Alpha Blue Archives, Inc., 2008 U.S. Dist. LEXIS 87645, Copy. L. Rep. (CCH)

 P29,656, 2008 WL 4755350 (D.N.J. 2008).




                                                     14
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 24 of 47 PageID: 179




            In the Third Circuit, the plaintiff's choice of venue is a "paramount consideration" and

 should not be lightly disturbed. Shutte v. Armco Steel Corp., 431 F.2d 22, 25 (3d Cir. 1970), cert.

 denied, 401 U.S. 910, 91 S. Ct. 871, 27 L. Ed. 2d 808 (1971). As the moving party in this case, the

 defendants have the burden of persuasion on their motion to transfer. See Plum Tree, Inc. v.

 Stockment, 488 F.2d 754, 756 (3d Cir. 1973). To overcome the presumption in favor of the

 plaintiff's choice of forum, the defendant must produce "something more than a mere

 preponderance of the evidence" in favor of transfer. Kisko v. Penn Central Transp. Co., 408 F.

 Supp. 984, 986 (M.D.Pa. 1976).

            Pursuant to § 1404(a), the private interest factors for a Court’s consideration include (1)

 the parties’ forum preferences6; (2) where the claim arose7; (3) convenience of the parties and

 witnesses; and (4) location of evidence. See Spack v. Trans World Entm’t Corp., No. 3:17-cv-

 2687(BRM)(LHG), 2017 WL 6209218, at *3 (D.N.J. Dec. 8, 2017).

            The remaining private interest factors are (3) and (4). While Defendants submit an affidavit

 outlining that their supporting witnesses (i.e. the managers/HR professionals involved in the latest

 accommodation requests and termination decision-making process) will be located in Staten Island

 New York, and their physical documents pertaining to the matter are in New York – these factors

 are truly neutral. In essence, Defendants contend that the litigation of the matter in New York will

 be more convenient for their witnesses. However:


 6
  Although Defendants make much of the fact that plaintiff is not a resident of New Jersey – they ignore that she lives
 8.6 miles from this District Court and this factor would still weigh in her favor. See Burke v. Quartey, 969 F. Supp.
 921, 929 (D.N.J. 1997)(“it is reasonable to assume that this forum is convenient for the plaintiff in light of the regional
 proximity between his home state, Maryland, and New Jersey. See Gear v. Constantinescu, 741 F. Supp. 525, 527
 (D.N.J. 1990)(using geographical proximity between fora to measure convenience in forum non conveniens
 analysis). Therefore, it is also unreasonable to conclude that the plaintiff chose this forum to vex, harass, or oppress
 the defendant. See Gulf Oil, 330 U.S. at 508. Second, New Jersey has a clear interest in hearing this claim, as
 explained supra with respect to minimum contacts, despite that plaintiff is not a New Jersey resident. Thus, plaintiff's
 choice of forum deserves deference and weighs significantly against dismissal.”)(internal citations in original).
 7
     Addressed ad nauseam supra.

                                                            15
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 25 of 47 PageID: 180




        "[a] court will not grant a transfer simply because the transferee court is more
        convenient for the defendants . . . . If the transfer would merely switch the
        inconvenience from defendant to plaintiff, the transfer should not be
        allowed." Market Transition Facility v. Twena, 941 F. Supp. 462, 467 (D.N.J.
        1996) (quoting Ballard Medical Products v. Concord Laboratories, Inc., 700 F.
        Supp. 796, 801 (D.Del. 1988)). Defendants reside in Springfield, Pennsylvania, just
        west of Philadelphia; Calkins lives in Camden County, New Jersey. One side will
        have to travel farther than the other regardless of the forum, but given the short
        distance between the two fora, there is only a negligible distance in terms of
        convenience.” Calkins citing See, e.g., Bevil v. Smit America, 883 F. Supp. 168,
        170 (S.D.Tex. 1995) (denying motion to transfer to courthouse 50 miles away
        because of minimal inconvenience "in this age of convenient travel, discovery, trial
        testimony preservation, and communication"); Market Transition, 941 F. Supp. at
        468 (denying motion to transfer from Newark to Brooklyn); Standard v. Stoll
        Packing Corp., 210 F. Supp. 749, 750 (M.D.Pa. 1962) (denying motion to transfer,
        considering the proximity of Pittsburgh and Harrisburg). Moreover, Dollarland
        maintains a presence in New Jersey, Witten and Kerdeman's jobs have previously
        brought them to the state, and the defendants do not assert that litigating before this
        court would impose any physical or financial hardship. The Court also notes, with
        respect to the interest in compelling attendance of witnesses, that the Philadelphia
        area is within the Court's subpoena power. See Fed. R. Civ. P. 45(b)(2). Finally,
        defendants have not alleged that they would be unable to receive a fair trial in New
        Jersey or that any "practical problems" exist that dictate transfer.

 Calkins 117 F. Supp. 2d at 433. Similarly, the location of documents does not weigh in favor of

 transfer, given the era in which we live. The location of physical documents is no longer a factor

 given great weight in a Section 1404(a) analysis. See, e.g., Oubre v. Clinical Supplies Mgmt., Inc.,

 05 Civ. 2062, 2005 U.S. Dist. LEXIS 28877, 2005 WL 3077654, at *3 (S.D.N.Y. Nov. 17,

 2005) (In today's era of photocopying, fax machines, Federal Express, and electronic document

 transmission, the location of documents is entitled to little weight unless the movant makes a

 detailed showing of the burden it would incur absent transfer.") (quotations omitted); Lynch v.

 Nat'l Prescription Adm'rs, 03 Civ. 1303, 2004 U.S. Dist. LEXIS 3134, 2004 WL 385156, at *3

 (S.D.N.Y. Mar. 1, 2004) ("[T]he location of documents factor is neutral [in] today's era of

 photocopying, fax machines and Federal Express.") (quotations omitted).




                                                  16
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 26 of 47 PageID: 181




          As to public interest factors,8 given Ms. Canca’s intention to amend the instant suit to

 include New York State and City law claims under their anti-discrimination statutes, same would

 impact the analyses in determining whether to transfer venue (including local interests in resolving

 local controversies and a New York District Court’s familiarity with New York’s anti-

 discrimination law(s)(which typically are brought contemporaneously with ADA/FMLA claims in

 their federal courts). For these reasons, Ms. Canca does not oppose the request to transfer venue

 of this suit to the Eastern District of New York.

          B. Legal Standard for Assessing Jurisdiction pursuant to 12(b)(2)

          A motion to dismiss pursuant to Rule 12(b)(2) challenges the ability of a court to exercise

 jurisdiction over a party to the dispute. The term "jurisdiction" refers to the power of a court to act and

 adjudicate concerning the subject matter in a given case. Noxon Chem. Prods. Co. v. Leckie, 39 F.2d

 318 (3d Cir. 1930). Because federal courts, unlike their state counterparts, are courts of limited

 jurisdiction,     it   is   incumbent        upon     the    plaintiff    to    demonstrate        that    jurisdiction    is

 appropriate. Tanzymore v. Bethlehem Steel Corp., 457 F.2d 1320 (3d Cir. 1972). "When a defendant

 raises the defense of the court's lack of personal jurisdiction, the burden falls upon the plaintiff to come

 forward with sufficient facts to establish that jurisdiction is proper." Mellon Bank (East) P.S.F.S. v.

 Farino, 960 F.2d 1217, 1223 (3d Cir. 1992).

          Once the question of personal jurisdiction has been raised, "the plaintiff bears the burden to

 prove, by a preponderance of the evidence, facts sufficient to establish personal jurisdiction." Carteret

 Sav. Bank, F.A. v. Shushan, 954 F.2d 141, 146 (3d Cir.1992). However, where a court does not hold

 an evidentiary hearing, the plaintiff needs only to establish a prima facie case of personal


 8
   The public factors include: (1) the enforceability of the judgment; (2) practical considerations that could make the
 trial easy, expeditious, or inexpensive; (3) the relative administrative difficulty in the two fora resulting from court
 congestion; (4) the local interest in deciding local controversies at home; (5) the public policies of the fora; and (6)
 the familiarity of the trial judge with the applicable state law in diversity cases. Jumara 55 F.3d at 879.

                                                             17
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 27 of 47 PageID: 182




 jurisdiction. O'Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 316 (3d Cir. 2007). In such cases, a

 plaintiff is entitled to have her allegations "taken as true and all factual disputes drawn in [her]

 favor." Id. (quotations omitted).

        i.)      Specific jurisdiction over Amazon Defendants

        Defendants’ briefing largely argues no basis for general jurisdiction and lightly touches upon

 specific jurisdiction. This is so because Defendants are acutely aware that hiring an employee to work

 in New Jersey, and operating a business in New Jersey for their benefit where Ms. Canca spent most

 of her employment performing services for them at their Robbinsville, New Jersey facility – from

 October 2016 through September 27, 2018, and who then interviewed to work back in New Jersey in

 February 2019 – would result in them being hailed into Court in this jurisdiction.

        Specific jurisdiction is dependent upon the relationship of the litigation to the defendant's

 contacts with the forum, i.e., the court's focus is on the minimum contacts between the non-

 resident defendant and the forum. Eubanks v. Filipovich, Civ. Action No. 12-4299, 2012 U.S. Dist.

 LEXIS 182448, 2012 WL 6731123, at *2 (E.D. Pa. Dec. 27, 2012) (citing Pinker v. Roche

 Holdings Ltd., 292 F.3d 361, 368 (3d Cir. 2002). Specific jurisdiction is present only if the

 plaintiff's cause of action arises out of a defendant's forum-related activities, such that the

 defendant "'should reasonably anticipate being haled into court'" in that forum.

 Vetrotex Certainteed Corp. v. Consol. Fiber Glass Prods. Co., 75 F.3d 147, 151 (3d Cir.

 1996)(quoting World—Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297, 100 S. Ct. 559,

 62 L. Ed. 2d 490 (1980)). "A single contact [between the non-resident defendant and the forum]

 may be sufficient where [the non-resident defendant's] connection to the forum is

 substantial." Eubanks, 2012 U.S. Dist. LEXIS 182448, 2012 WL 6731123, at *2. "Simply put, the

 defendant's contacts with the forum state must be material to the claim. The court may not exercise



                                                 18
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 28 of 47 PageID: 183




 personal jurisdiction if the defendant's contacts with the forum are 'too attenuated.'" Jarzynka v.

 St. Thomas Univ. Sch. of Law, 323 F.Supp.2d 660, 663-64 (W.D. Pa. 2004) (quoting World-Wide

 Volkswagen, 444 U.S. at 299).

         This fact-intensive inquiry has three parts: first, the defendant must have purposefully

 directed its activities at the forum; second, the litigation must arise out of or relate to at least one

 of those activities; finally, if the prior two requirements are satisfied, the court may consider

 whether the assertion of jurisdiction otherwise comports with traditional notions of fair play and

 substantial justice. O'Connor 496 F.3d at, 317.

         Defendants here purposefully directed activities at this forum by setting up shop in

 Robbinsville, New Jersey – and hiring Ms. Canca to work there. In addition to their Robbinsville

 location, Defendants have operations all throughout the state of New Jersey, including but not

 limited to Newark, Jersey City, Carteret, Florene, Edison, Bellmawr, Avenel, Elizabeth, and

 Moonachie (and the list goes on). See Exhibit C.9 This instant litigation most certainly arises out

 of Defendants’ hiring and employment of Plaintiff in New Jersey. The mere fact that she spent the

 last several months of her employment at one of their other locations (Staten Island) does not

 negate that the employment relationship originated in New Jersey, was cultivated in New Jersey,

 and ignores that Ms. Canca was set to be transferred back to work in New Jersey (for which they

 actively interviewed her and declined to hire her at this New Jersey facility). Ms. Canca was

 working out of New Jersey when she first initiated a request for a medical leave of absence (giving

 rise to protected conduct under the FMLA/ADA and LAD), commenced that leave of absence, and

 when she returned from that leave of absence (which bears significantly on notice/knowledge of


 9
  Defendants’ public website discloses business operations and hiring of employees at these New Jersey locations at
 Amazon.com/jobs, Location: New Jersey, available at
 https://www.amazon.jobs/en/search?base_query=&loc_query=New+Jersey%2C+United+States&region=New+Jerse
 y&country=USA (last visited August 27, 2019). Exhibit it C is simply a print out for ease of reference.

                                                        19
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 29 of 47 PageID: 184




 Ms. Canca’s disabilities). Ms. Canca’s medical accommodations were based upon a request to

 transfer to work in New Jersey (at the same facility she spent the majority of her employment)

 which would involve discussions with New Jersey management respecting the feasibility thereof,

 and Ms. Canca’s interviews in February 2019 were with New Jersey Managers – who were hiring

 her to work under their supervision at their Robbinsville, NJ facility. This is action Defendants

 specifically took directed at New Jersey and their desire to have her (again) re-join the team at

 their Robbinsville, NJ location.

        The entirety of Defendants’ Motion centers on their contention that the “relevant” time

 period is strictly New York – and asks this Court to ignore half of Ms. Canca’s Complaint.

 Defendants’ position on what is “relevant” at this stage - is sheer argument and defies the unrefuted

 facts & circumstances placing this Defendants within the clear jurisdiction of this Court. Every

 case which Defendants cite in support of their position are inapposite: where the plaintiff did not

 work in New Jersey. That is simply not the case here.

        Given that Ms. Canca can certainly establish the requisite “minimum contacts” (which

 were neither random, fortuitous or attenuated), the burden shifts to Defendants to demonstrate that

 litigation would be "'so gravely difficult and inconvenient'" that a defendant would be at a "'severe

 disadvantage'" by litigating in this form. See The Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 18,

 92 S. Ct. 1907, 32 L. Ed. 2d 513 (1972)). They have not done so. Defendants’ write a single

 passing comment to this Court about why being placed in this forum doesn’t comport with

 traditional notes of “fair play and substantial justice.” Def.Brief, at p 13 (¶ 2). Defendants merely

 state that they should not be hailed into Court here (a place where they run a large business

 operation and employ numerous workers just like Ms. Canca) because i.) Ms. Canca herself is a




                                                  20
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 30 of 47 PageID: 185




 Pennsylvania resident10; and ii.) arguing she “worked for Amazon in New York at all relevant

 times.” Def.Brief, at p 13. Ms. Canca is 8.6 miles from this District Court, and the “relevant” time

 period in this case is Ms. Canca’s employment – which commenced in New Jersey, where she

 cultivated a record of good performance which led to her promotion, was promoted while still

 working in New Jersey, and where she took a protected medical leave based upon a heart condition

 which necessitated accommodations, and directly involves her approved transfer/hire back to

 Defendants’ New Jersey location due to her medical needs.

          Defendants are also conflating the concepts of personal jurisdiction with proper venue. As

 discussed supra in the area addressing Defendants’ alternative request to transfer venue pursuant

 to 28 U.S.C. 1404(a) - the mere fact that some of the witnesses in this case are located in New

 York does not militate in favor of finding a lack of purposeful availment/minimum contacts.

          Plaintiff does not address general jurisdiction, as this Court need not reach this separate

 issue given that a clear basis for specific jurisdiction exists.

          C. Defendants’ Motion to Dismiss Pursuant to Rule 12(b)(6) Should be Denied

          At the outset, if this District Court is intent on transferring the matter to the Eastern District

 of New York, Ms. Canca submits that consideration and rulings on the substantive issues

 pertaining to application of New Jersey Law and/or New York Law and sufficiency of the

 pleadings should be made by the transferee court. See ML Design Grp., LLC v. Young Mfg. Co.,

 Civil Action No. 12-5883 (MAS), 2013 U.S. Dist. LEXIS 84393, at *1-2 n.2 (D.N.J. June 17,

 2013)(granting Motion to Transfer Venue, “Defendants’ contentions regarding this Court’s lack

 of personal jurisdiction over Mr. Young, as well as the substantive portion of the motion to dismiss

 based upon Rule 12(b)(6), need not be resolved. Defendants are instructed to file appropriate


 10
   Which has no bearing on their contacts with the state and purposeful available in operating businesses in New Jersey,
 hiring employees to work there – for their benefit.

                                                          21
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 31 of 47 PageID: 186




 motions upon transfer of this case to the Western District of Kentucky.”); Reckitt Benckiser

 Pharm., Inc. v. BioDelivery Scis. Int’l, Inc., Civil Action No. 14-5892 (MAS), 2015 U.S. Dist.

 LEXIS 94891, at *2 (D.N.J. July 20, 2015)(“Because the Court has granted the motion to transfer,

 it declines to consider Defendants’ motion to dismiss”); J.F. Lomma, Inc. v. Stevenson Crane

 Servs., Civil Action No. 10-3496 (SDW), 2011 U.S. Dist. LEXIS 10998, at *16 (D.N.J. Feb. 3,

 2011)(in light of the Court’s decision to transfer, the Court declines to address the merits of

 Stevenson’s motion to dismiss for lack of personal jurisdiction); Knierim v. Siemens Corp., Civil

 Action No. 06-4935 (SDW), 2008 U.S. Dist. LEXIS 26571, at *66 (D.N.J. Mar. 31, 2008)(as the

 Court      will   transfer   plaintiffs’   claims    pursuant   to 28   U.S.C.   §    1404(a),   the

 Court declines to address defendants’ alternative argument that plaintiffs’ claim for breach of

 implied covenant of good faith and fair dealing be dismissed for failure to state a claim

 under Fed.R.Civ.P. 12(b)(6)); Rosado v. TAM Lending Ctr., Inc., No. 18-13430 (RBK/AMD),

 2019 U.S. Dist. LEXIS 46906, at *19 (D.N.J. Mar. 21, 2019)(Defendants’ motion to transfer

 venue is granted, and this case shall be transferred under 28 U.S.C. § 1404(a); and having

 transferred this matter, the Court declines to address the parties’ arguments on whether to strike

 Plaintiff’s jury demand, an issue that the transferee court should decid); CLP Packaging Sols. v.

 Sports Pouch Bev. Co., Civil Action No. 07-1532 (SDW), 2008 U.S. Dist. LEXIS 39868, at *13

 (D.N.J. May 15, 2008)(in light of the Court’s decision to transfer, the Court declines to address the

 merits of the parties remaining arguments).

           If this Court is inclined to address Defendants’ current 12(b)(6) arguments notwithstanding

 transfer, Ms. Canca addresses their generalized arguments that she cannot sustain her claims –

 herein.

           i.)     12(b)(6) Standard of Review



                                                     22
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 32 of 47 PageID: 187




         The Federal Rules of Civil Procedure require that a complaint contain “a short and plain

 statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In

 considering a motion to dismiss under Rule 12(b)(6), a court is required to “‘accept all factual

 allegations as true, construe the complaint in the light most favorable to the plaintiff, and determine

 whether, under any reasonable reading of the complaint, the plaintiff may be entitled to relief.’”

 Phillips v. County of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roche

 Holdings, Ltd., 292 F.3d 361, 375 n. 7 (3d Cir. 2002)). In a complaint, a district court is supposed

 to accept not only all allegations as true but all inferences arising from the allegations as true.

 Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997).

         Since Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), the pleading standard has

 changed slightly. The Third Circuit has revisited the pleading standard since Twombly and has

 determined that “under our reading [of Twombly], the notice pleading standard of Rule 8(a)(2)

 remains intact, and courts may generally state and apply the Rule 12(b)(6) standard, attentive to

 context and a showing that the pleader is entitled to relief, in order to give the defendant fair notice

 of what the claim is and the grounds upon which it rests.” Phillips, 515 F.3d at 233 (internal

 citations omitted). Put simply, “[t]he Supreme Court’s Twombly formulation of the pleading

 standard can be summed up as follows: stating a claim requires a complaint with enough factual

 matter (taken as true) to suggest the required element. This does not impose a probability

 requirement at the pleading stage, but instead simply calls for enough facts to raise a reasonable

 expectation that discovery will reveal evidence of the necessary element.” Id. at 234 (internal

 citations removed).

         Despite Defendants’ suggestion that Plaintiff is required to prove her entire case within her

 Complaint, the law clearly does not require a plaintiff to do so. Once again, Plaintiff’s Complaint



                                                   23
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 33 of 47 PageID: 188




 need only contain “a short and plain statement of the claim showing that the pleader is entitled to

 relief.” Fed. R. Civ. P. 8(a)(2). Plaintiff has more than sufficiently pled enough facts which could

 give rise to an inference that Defendants violated the law.

        ii.)    Ms. Canca sets forth more than sufficient facts to statute plausible claims for
                FMLA, ADA and LAD violations at the Motion to Dismiss Stage

    In employment discrimination cases, the Supreme Court of the United States has previously

 held that a plaintiff is not required to establish a prima facie case at the pleadings stage. See

 Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510, 122 S. Ct. 992, 152 L. Ed. 2d 1 (2002)(emphasis

 added)("The prima facie case under McDonnell Douglas . . . is an evidentiary standard, not a

 pleading requirement."). While there is some question as to the applicability of Swierkiewicz post

 Twombly and Iqbal, see Fowler, 578 F.3d at 211-13, the United States Court of Appeals for the

 Third Circuit has noted that "the quantum of facts that a discrimination complaint should contain"

 continues to be a question ripe for further development. See Guirguis v. Movers Specialty Servs.,

 346 F. App'x 774, 776 n.6 (3d Cir. 2009). A District of New Jersey Court has stated, "[r]econciling

 Swierkiewicz, Twombly, and Iqbal, a complaint need not establish a prima facie case of

 employment discrimination to survive a motion to dismiss; however, the claim must be facially

 plausible and must give fair notice to the defendants of the basis for the claim." Huggard v. Crown

 Bank, 2012 U.S. Dist. LEXIS 20501 *11 (D.N.J. Feb. 17, 2012); Barbosa v. Continuum Health

 Partners Inc., 716 F. Supp. 2d 210, 215 (S.D.N.Y. 2010).

    Notwithstanding the foregoing, Defendants very generally contend that Ms. Canca has not

 alleged sufficient facts to create a casual link between her protected activity and her termination.

 Defendants do not address the FMLA interference claim at all, nor do they address the

 discrimination and retaliation claims separately (despite that the elements at issue for these

 different claims are not the same).

                                                 24
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 34 of 47 PageID: 189




                       a.)    Ms. Canca sets forth sufficient facts to establish her FMLA
                       Interference Claim

    Ms. Canca respectfully submits that any argument by Defendants on the FMLA interference

 claim is waived, as they do not even mention this particular claim in their Brief/Motion. Ms. Canca

 very clearly plead a claim for FMLA Interference within Count I of her Complaint. (Ex. A at p. 9:

 Count I).

    The FMLA protects an employee's right to family and medical leave from her job. See, 29

 U.S.C. § 2612. Under the FMLA, is "unlawful for any employer to interfere with, restrain, or deny

 the exercise of the attempt to exercise, any right provided under this subchapter." 29 U.S.C. §

 2615(a)(1); Conoshenti v. Public Serv. Elec. & Gas Co., 364 F.3d 135, 143 (3d Cir.

 2004); Matthews v. New Jersey Inst. Of Tech., 772 F. Supp. 2d 647, 657 (D.N.J. 2011). FMLA

 Interference claims are derived from 29 U.S.C. § 2615(a)(1), which provides:

        It shall be unlawful for any employer to interfere with, restrain, or deny the exercise
        of or the attempt to exercise, any right provided under this subchapter.

 An interference claim is "based on the prescriptive sections of the FMLA which create substantive

 rights for eligible employees." Parker v. Hahnemann Univ. Hosp., 234 F.Supp.2d 478, 484 (D.N.J.

 2002) (citing Hodgens v. General Dynamics Corp., 144 F.3d 151, 159 (1st Cir. 1998)). The FMLA

 grants eligible employees the right to twelve weeks of unpaid leave per year because of a serious

 health condition, a need to care for a close family member with a serious health condition, or a

 birth of a child. See, 29 U.S.C. 2612(a)(1). After a qualified absence, employees are entitled to

 return to the same position or to an equivalent position. See, 29 U.S.C. 2614(a)(1).

    To establish an FMLA interference claim, a plaintiff must demonstrate the following elements:

 (1) she was an eligible employee under the FMLA; (2) defendant was an employer subject to the

 requirements of the FMLA; (3) she was entitled to leave under the FMLA; (4) she gave notice to



                                                  25
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 35 of 47 PageID: 190




 defendant of her intention to take FMLA leave; and (5) defendant denied her the benefits to which

 she was entitled under the FMLA. See, Parker, 234 F. Supp. 2d 478, 484. The action is not about

 discrimination; it is about whether the employer provided its employees the entitlements

 guaranteed by the FMLA. Parker 234 F. Supp. 2d at 485.

      Defendants do not contest any of the above elements. They cannot contest that Ms. Canca

 readily sustains elements one (1) through three (3) as she sufficiently plead that she was a full-

 time employee, working for more than one (1) year and within a location that employed at least 50

 employees within 75 miles (at either the Robbinsville or Staten Island locations). Ex A., at ¶ 38;

 and see Exhibit B (attaching a copy of the FMLA designation form for her leave of absence from

 August 28, 2018 through September 10, 2018)(a document referenced within the Complaint).

      Defendants cannot disclaim notice, as Ms. Canca plead that “[u]pon placement at the Staten

 Island location, [she] kept all relevant management apprised of her health conditions. In or about

 August of 2018, [Ms. Canca] required a surgical procedure. Between August 2018 through her

 ultimate termination from employment in March of 2019, [she] sought and used various medical

 accommodations such as: (1) intermittent time off from work for medical reasons; (2) breaks as

 needed; and (3) outlining her lifting restrictions of over 40 lbs to Defendants’ management. And

 she had discussed other issues with Defendants’ management such as travel to and from work (1

 reason for her later transfer request back to New Jersey) and scheduling.” Ex A, at ¶ 24.

      Ms. Canca had not exhausted her twelve (12) week leave entitlement, and Defendants

 committed various interference violations by: (a) Defendants’ failures to properly designate

 FMLA, failure to provide proper information and notices and to follow FMLA regulations; (b)

 Defendants’ attempts and actions to dissuade use of FMLA rights and privileges11; (c) Defendants’


 11
   The scope of what constitutes interference is described in the applicable regulations as follows: “Interfering with
 the exercise of an employee's rights would include, for example, not only refusing to authorize FMLA leave, but

                                                         26
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 36 of 47 PageID: 191




 mistreatment of Plaintiff for her exercise and/or attempted exercise of her FMLA rights; and (d)

 for terminating Plaintiff because of and following the functional exercise of her FMLA rights and

 to prevent Plaintiff from further exercising her FMLA rights. Ex. A, at ¶ 40.

         Based upon the facts alleged in the Complaint, Ms. Canca has alleged that she put

 Defendants on FMLA qualifying leave needs even after she returned to the Staten Island facility

 and was both denied leave (when Defendants declined to notify of her of statutory rights to

 intermittent leave/reduced work schedule) and their termination of her employment in an effort to

 prevent from exercising any further leave entitlements. It is an interference violation to terminate

 an employee for requesting FMLA leave. See Erdman v. Nationwide Ins. Co., 582 F.3d 500, 509

 (3d Cir. 2009) (holding that terminating an employee for requesting FMLA leave in the future

 constitutes both interference and retaliation violations of the FMLA). See also 29 U.S.C. §

 2615(a)(1) (“It shall be unlawful for any employer to interfere with, restrain, or deny the exercise

 of ... any right provided under this subchapter.”); see Butler v. IntraCare Hosp. North, No. H-05-

 2854, 2006 WL 2868942, at *5 (S.D. Tex. 2006)(holding that employer’s termination of employee

 after employee requested FMLA leave in the future was manipulation that sufficiently supported

 an FMLA interference claim).




 discouraging an employee from using such leave.” 29 C.F.R. § 825.220(b) (emphasis added). Neither the statute nor
 the implementing regulations define what it means to be “discouraged” from exercising rights under the FMLA,
 however, several district courts have considered the issue. The applicable Department of Labor regulations broaden
 interference claims to encompass employers who discourage employees from using FMLA leave, in addition to those
 employers who impede benefits. See 29 C.F.R. § 825.220(b).To show an employer discouraged an employee from
 taking FMLA leave, an employee must show the employer took some affirmative step. See Hilborn v. Cordaro, 2007
 WL 2903453 (M.D.Pa. Sept. 28, 2007). Affirmative acts which have been deemed discouragement include pressuring
 an employee to take leave at another time, see Williams v. Shenango, Inc., 986 F.Supp. 309, 313 (W.D.Pa.1997), and
 proposing an employee work from home instead of taking FMLA leave, see Butler v. IntraCare Hosp. N., 2006 WL
 2868942, at *4 (N.D.Tex. Oct. 4, 2006); see also Shtab v. Greate Bay Hotel & Casino, Inc., 173 F.Supp.2d 255, 268
 (D.N.J.2001) (finding employer's request that plaintiff delay FMLA leave until after busy holiday weekend sufficient
 to permit reasonable person to conclude that employee's rights under FMLA were chilled).

                                                         27
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 37 of 47 PageID: 192




                           b.)   Ms. Canca sets forth sufficient facts to establish her Retaliation
                           Claims (under the FMLA/ADA and LAD)

      "'To assert a retaliation claim, a plaintiff must demonstrate that: (1) he or she is protected under

 the FMLA12, (2) he or she suffered an adverse employment action, and (3) the adverse action was

 causally related to the plaintiff's exercise of his or her FMLA rights.'" Erdman 582 F.3d at 508

 (internal quotations omitted).

      Defendants solely contest Ms. Canca’s ability to demonstrate a causal link. Ms. Canca has

 three (3) forms of evidence to sustain the requisite causal link – 1.) timing; 2.) evidence of

 intervening antagonism, and 3.) evidence of pretext.

      A causal connection can be demonstrated through direct evidence or circumstantial evidence.

 See Trujillo-Cummings v. Public Serv. Co., 173 F.3d 864 (10th Cir. 1999). Some plaintiffs establish

 causation with (1) temporal proximity; (2) a pattern of antagonism following the protected activity;

 or (3) by showing that the reason for his or her alleged adverse action is pretextual.

      Ms. Canca plead that once she was placed at the Staten Island location (which did not occur

 until September 27, 2018), and through her separation from employment until March 5, 2019, she

 was engaging in protected activity including (1) intermittent time off from work for medical

 reasons; (2) breaks as needed; (3) outlining her lifting restrictions to Defendants’ management;

 and (4) discussing as travel to and from work (1 reason for her later transfer request back to New

 Jersey.

      Ms. Canca’s most recent protected activity was in February of 2019 (i.e. right before she was

 terminated) when she explained to her managers that she was seeking a transfer to Robbinsville,

 NJ because her physicians were closer to that location, the distance to Staten Island was


 12
   Defendants do not dispute that Ms. Canca engaged in protected activity under the FMLA/ADA nor the LAD, and
 not distinguish between Ms. Canca’s protected activity under each statute in their analysis. This is likely because
 FMLA-qualifying requests for leave can also constitute reasons for reasonable accommodations.

                                                         28
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 38 of 47 PageID: 193




 exacerbating her health and it would be medically beneficial to return to New Jersey. Ex A, at ¶

 28. Temporal proximity is measured from the most recent protected activity before the adverse

 action. See Wiest v. Tyco Elecs. Corp., 812 F.3d 319, 332 (3d Cir. 2016). Therefore, Ms. Canca

 was terminated within less than one month of her most recent protected conduct, which is more

 than sufficient to establish a prima facie case and evidence to demonstrate a causal link.

      In the Third Circuit, an inference of retaliation exists when an employee is terminated shortly

 after engaging in protected activity.13 See Fasold v. Justice, 409 F.3d 178 (3d Cir. 2005) (reversing

 district court grant of summary judgment because court failed to consider inference created by

 adverse action within less than three months following engagement in protected activity); See also

 Nesselrotte v. Allegheny Energy, Inc., WL 703395 (W.D. Pa. 2009)(less than 3 months between

 protected activity and termination sufficiently established causation element); Annett v. Univ. of

 Kan., 371 F.3d 1233, 1240 (10th Cir.2004)(concluding that a period of two to three months

 between the protected activity and the alleged retaliatory action was sufficient to establish

 causation); Yartzoff v. Thomas, 809 F.2d 1371, 1376 (9th Cir.1987)(holding that a two-to-three-

 month delay was not too long to establish a causal link sufficient to withstand summary judgment);

 Yarde v. Good Samaritan Hosp., 360 F.Supp.2d 552, 562 (S.D.N.Y.2005)(“Three months is on

 the outer edge of what courts in this circuit recognize as sufficiently proximate to admit of an

 inference of causation.”); Richard v. Cingular Wireless LLC, 233 Fed.Appx. 334, 338 (5th

 Cir.2007) (concluding that two and one half months is a short enough time period to support an

 inference of a causal link); King v. Rumsfeld, 328 F.3d 145 (4th Cir. 2003)(2.5 months held to

 establish a prima facie case of retaliation).




 13
   See Robinson v. S.E. Pa. Transp. Auth., 982 F.2d 892, 895 (3d Cir. 1993) (temporal proximity creates an inference
 of retaliation when the timeframe is “unusually suggestive.”).

                                                         29
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 39 of 47 PageID: 194




    In addition to timing, the existence of a pattern of antagonism directed against an employee

 following his/her participation in protected activities can suffice to create an inference that an

 adverse action had a causal link to the employee's protected activity. Kachmar v. SunGard Data

 Sys., Inc., 109 F.3d 173, 177 (3d Cir.1997); Woodson v. Scott Paper Co., 109 F.3d 913, 920-921

 (3d Cir.1997)). Ms. Canca specifically alleged in her Complaint that she was subject to antagonism

 following notice of her ongoing health condition and need for accommodations. In particular, she

 alleged that “Defendants’ management was antagonistic about Plaintiff’s health and expressed

 medical needs. Her management (primarily Colvin) was unsympathetic when she discussed her

 health, was dismissive, and Defendants’ Human Resources personnel was blatantly

 discriminatory. In particular, Derrik Atkinson (Sr. Human Resources Manager), an approximate

 3-year employee of Defendants, expressed he did not think Plaintiff would be able to perform her

 job in light of her health conditions (in a discussion about scheduling).” Ex A, at ¶ 25.

    Finally, Ms. Canca presents evidence of pretext which Courts consider in evaluating causation.

 Despite Defendants’ contentions that Ms. Canca concedes there was some type of “intervening

 event” and she admittedly committed misconduct related to timekeeping – this flies in the face of

 her Complaint. Ms. Canca alleged that the purported reasons for her separation were completely

 fabricated. Ex. A at 29. In support thereof, she points to numerous examples that demonstrate this

 termination was a pretext for illegal retaliation/discrimination:

    Plaintiff was terminated on or about March 5, 2019. The rationale given to Plaintiff for her

 termination was that she sought compensation outside of normal business hours – or in other words

 – performed work for Defendants before or after work or over a weekend. Ex. A, at ¶ 31. Plaintiff

 was paid hourly. Plaintiff freely acknowledges she submitted time worked during and outside of

 her regularly scheduled work shifts (although it was very insignificant). Part of Plaintiff’s job



                                                  30
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 40 of 47 PageID: 195




 duties required her to shop for food, pastries, decorations, balloons, and other products for parties,

 events, meetings, and other occasions. Id. at 32. There are at least 8 separate reasons why

 Plaintiff’s termination was for objectively false, made-up and pretextual reasons as follows:

        (1) Management who were aware of Plaintiff’s health conditions, requested
        accommodations, and concerns of mistreatment were involved in Plaintiff’s
        termination. Atkinson, a Senior HR Manager had previously referenced Plaintiff’s
        medical conditions as a “barrier” to her work, and HR was involved in Plaintiff’s
        termination.

        (2) Plaintiff had been an otherwise stellar employee for years without prior
        progressive discipline or warning for any such related or unrelated alleged
        misconduct;

        (3) Plaintiff was well received by New Jersey management who was welcoming
        the opportunity to have her as a supervisory figure back in Robbinsville because of
        her organization, skills, and work ethic (if not terminated);

        (4) Plaintiff was terminated for identifying some minimal work hours outside of
        normally scheduled hours which was exceedingly de minimis and comprised very
        few hours over many months of time;

        (5) Plaintiff had submitted time logs of hours worked in the same manner prior to
        extensive discussions of her health or accommodation needs, and she was never
        once informed of any purported concerns;

        (6) Had Plaintiff ever once been warned not to submit any further time for or work
        outside of regular business hours, she would not have done so. Yet, all of her time
        had been approved by Defendants’ own management;

        (7) Plaintiff was terminated for identifying some sporadic shopping hours in
        various months when directed to assist with events, but she possesses texts and
        other materials demonstrating while doing the very shopping she was
        communicating with Defendants’ own management and human resources
        personnel (who were even making requests of her); and

        (8) Everyone knew Plaintiff performed miscellaneous shopping on an infrequent
        basis when asked to assist with events because Defendants’ own loss prevention
        personnel (in charge of ensuring no theft or improper off-the-clock work) assisted
        with carrying such materials into work from Plaintiff’s vehicle (demonstrated in
        photos, separate and apart from texts and e-mails showing supervisory staff knew
        Plaintiff had to occasionally shop for events outside of work hours).




                                                  31
 Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 41 of 47 PageID: 196




     Id. at ¶ 34.     Therefore, no possible factfinder (judge or jury) would ever believe there was a

     plausible or legitimate reason for Plaintiff’s termination from employment by Defendants.

              In sum, Ms. Canca has plead more that sufficient facts to demonstrate a casual link between

     her protected conduct and her ultimate termination – including timing, antagonism and sufficient

     evidence of pretext. Notably, Defendants cite three (3) district court opinions on page 21 of their

     briefing arguing other cases where a court dismissed retaliation claims on a 12(b)(6) Motion – two

     of which are where the Plaintiff proceeded in forma pauperis and were given leave to amend (Jihad

     and Burns), and one where the plaintiff’s protected conduct was a year and five (5) months before

     his adverse action, with no other facts plead to suggest a causal link (Kirman). To put it mildly,

     those cases have no comparison to the instant pleading, which is well pleaded and more than

     satisfies the 12(b)(6) standard for proceeding.

                                c.)     Ms. Canca sets forth sufficient facts to proceed with her
                                disability discrimination claims under the ADA/LAD

         In order to make out a prima facie case of discrimination under the ADA (and LAD14), thereby

     satisfying the first prong of the McDonnell Douglas burden-shifting paradigm, a plaintiff must be

     able to establish that she: (1) has a disability; (2) is a qualified individual; and (3) has suffered an

     adverse employment action because of that disability. Deane v. Pocono Med. Ctr., 142 F.3d 138,

     142 (3d Cir. 1998) (citing Gaul v. Lucent Techs., Inc., 134 F.3d 576, 580 (3d Cir. 1998)).

         Defendants do not contest any of the foregoing elements, but rather, that Ms. Canca cannot

     demonstrate a casual link between her disabilities and her separation. However, Defendants do


14
   New Jersey Courts typically analyze NJLAD claims under the familiar McDonnell Douglas burden-shifting analysis
and mirroring federal law. See Ensslin v. Twp. Of N. Bergen, 275 N.J. Super. 352, 364, 646 A.2d 452
(App.Div.1994) (noting appropriateness of construing a state regulation based on federal law due to the correlation
between state and federal law on disability discrimination), certif. denied, 142 N.J. 446, 663 A.2d 1354 (1995). The New
Jersey Supreme Court has observed that the Legislature has not "amended the LAD to afford rights to the disabled that are
different from .. . . . . the ADA. . . ." Victor v. State, 203 N.J. 383, 406, 4 A.3d 126 (2010); see also Chisolm v. McManimon,
275 F.3d 315, 324-25 n.9 (3d Cir.2001) (analyzing an ADA claim "with the understanding that the principles will apply
equally to the [LAD] claims").

                                                                32
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 42 of 47 PageID: 197




 not mention a material averment in Ms. Canca’s complaint wherein she has direct evidence that

 Defendants’ Senior Human Resources Manager (Derrick Atkinson) specifically told her that “he

 did not think that Plaintiff would be able to perform her job in light of her heath conditions.” Ex

 A, at ¶ 25. These facts, accepted as true – would negate the need for assessing Ms. Canca’s claims

 under a burden shifting frame work for discrimination, and would allow a fact finder to conclude

 it was her disability which caused Defendants to sever the employment relationship.15

      In addition to this direct evidence – Ms. Canca also relies on the circumstance evidence cited

 supra, including evidence the timing between notice of her notice of her health conditions (and

 need for accommodations) to Staten Island management, the evidence of antagonism she endured

 in connection therewith, and the pretextual nature of her termination – as evidence of

 “circumstances giving rise to an inference of discrimination,” which is what is required at the

 prima facie stage.

      Ultimately, the issue on a Rule 12(b)(6) motion is not whether a plaintiff eventually will

 prevail, but whether the plaintiff is entitled to offer evidence in support of his or her claims. See

 Scheuer v. Rhodes, 416 U.S. 232, 236, 94 S. Ct. 1683, 40 L. Ed. 2d 90 (1974). "Dismissal under

 Rule 12(b)(6) . . . is limited to those instances where it is certain that no relief could be granted

 under any set of facts that could be proved." Markowitz v. Ne. Land Co., 906 F.2d 100, 103 (3d

 Cir. 1990) (emphasis added).

                      d.) Defendants’ Arguments that Ms. Canca is not entitled to relief under
                          the LAD are simply not accurate

         As to Ms. Canca’s LAD claims, and without bearing repetition from previous sections in


 15
     Direct evidence is overt or explicit evidence which directly reflects discriminatory bias by a decision
 maker. Armbruster v. Unisys Corp., 32 F.3d 768, 778-79, 782 (3d Cir. 1994)(analogizing direct evidence to the
 proverbial "smoking gun"). Indirect evidence is evidence of actions or statements from which one may reasonably
 infer discrimination. Torre v. Casio, Inc., 42 F.3d 825, 829 (3d Cir. 1994).


                                                       33
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 43 of 47 PageID: 198




 this briefing, Ms. Canca was hired to work in New Jersey, spent a majority of her employment

 there, interviewed with New Jersey Management for a position in New Jersey immediately

 preceding her termination, was granted and was awaiting transfer back to New Jersey – but she

 was not hired for the Robbinsville, NJ site. Defendants’ argument about what they deem to be the

 “relevant period” giving rise to these LAD claims ignores nearly the majority of Plaintiff’s

 employment with Defendants -- and the clear facts alleged in the Complaint surrounding

 Robbinsville, New Jersey. The cases cited by Defendants are completely inapposite and involve

 plaintiffs who admittedly didn’t work in New Jersey – nor any cases where a plaintiff had alleged

 failure to hire in New Jersey.

        The NJLAD was enacted in 1945 with the goal of "nothing less than the eradication of the

 cancer of discrimination.” McKenna v. Pacific Rail Serv., 32 F.3d 820, 840 (3d Cir.

 1994) (citing Lehmann v. Toys "R" Us, Inc., 132 N.J. 587, 600, 626 A.2d 445 (1993)). For New

 Jersey "substantive law to be [applied] in a constitutionally permissible manner, [New Jersey] must

 have a significant contact or significant aggregation of contacts, creating state interests, such that

 choice of its law is neither arbitrary nor fundamentally unfair." Blakey v. Continental Airlines, Inc.,

 164 N.J. 38, 65, 751 A.2d 538 (2000) (quoting Allstate Ins. Co. v. Hague, 449 U.S. 302, 312-13,

 101 S. Ct. 633, 66 L. Ed. 2d 521 (1981)); see also D'Agostino v. Johnson & Johnson, Inc., 133

 N.J. 516, 539, 628 A.2d 305 (1993).

        Mere, "occasional contact with New Jersey as part of [a plaintiff's] employment [i]s

 insufficient to turn those visits into plaintiffs being 'based' in New Jersey for employment

 purposes." Norenius v. Multaler, Inc., 2008 N.J. Super. Unpub. LEXIS 2923 (App. Div.

 2008) (quoting Buccilli, 283 N.J. Super. at 10-11). As the Court in Satz v. Taipina explained,

        New Jersey courts have found that it is unfair to subject an employer to different
        legal requirements if its employees reside in different states. Buccilli v. Timby,

                                                   34
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 44 of 47 PageID: 199




        Brown & Timby, 283 N.J. Super. 6, 11, 660 A.2d 1261 (App. Div. 1995) (citing
        cases). Employment cases which straddle state lines can involve several different
        states, including the state of the employee's residence, the state where the employee
        works, the state where the employer's headquarters is located, the state where the
        employer does business, and the state where the alleged discrimination occurred.
        Generally, though, regardless of the number of states involved, New Jersey courts
        have applied the law of the state where the employee works to claims of workplace
        discrimination.

 2003 U.S. Dist. LEXIS 27237 (D.N.J. Apr. 15, 2003), aff'd, 122 Fed. Appx. 598 (3d Cir. N.J.

 2005) (emphasis added). In short, although a number of factors are considered to determine which

 state's law applies, the most critical factor is the location where the employee works. See id.

        Courts have considered similar arguments made by the Defendants herein and rejected

 same. In a case where the Defendants were a New York based corporation, with its head quarters

 in New Jersey, the decision to terminate was made in New York, and after Plaintiff’s return from

 medical leave, she would have been reinstated to a position in New York - the LAD still applied.

 Schneider v. Sumitomo Corp. of Am., Civil Action No. 09-5094 (DMC) (MF), 2010 U.S. Dist.

 LEXIS 59101, at *12 (D.N.J. June 14, 2010)(Plaintiff's employment in New Jersey permits her to

 file her employment discrimination claims under the NJLAD; “Plaintiff worked at Defendant's

 New Jersey location for 16 years prior to her discharge [, and] [t]his is not a case were an employee

 simply did a portion of her work in New Jersey.”). As the Satz Court explained, "regardless of

 the number of states involved, New Jersey courts have applied the law of the state where the

 employee works to claims of workplace discrimination” 2003 U.S. Dist. LEXIS 27237, at *50; see,

 e.g., Buccilli, 660 A.2d at 1263; Satz, 2003 U.S. Dist. LEXIS 27237, at *46-47; Brunner v.

 AlliedSignal, Inc., 198 F.R.D. 612, 613-14 (D.N.J. 2001); McDonnell, 319 N.J. Super. at 340-41,

 725 A.2d 126 (App. Div. 1999) (finding that where a New Jersey resident worked for the state of

 Illinois in an office in New Jersey, New Jersey law applied).

        This Court would have to engage in a choice of law analysis as to whether Ms. Canca’s

                                                  35
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 45 of 47 PageID: 200




 wrongful termination claims are governed by the NJLAD (within the contours of the caselaw

 above) or New York laws prohibiting discrimination (caselaw regarding the appropriate inquiry –

 infra).

           Ms. Canca intends to amend the instant Complaint to add claims for violations of New

 York (state and city) Human Rights laws for the discrimination and retaliation violations pertaining

 only to the termination. Under New York Law, a plaintiff can state a discrimination claim if he

 worked in New York at the time he suffered the "impact" of discrimination. See Hoffman v.

 Parade Publ'ns, 15 N.Y.3d 285, 289-91, 933 N.E.2d 744, 907 N.Y.S.2d 145 (2010) (explicitly

 rejecting plaintiff's argument that he could allege a NYCHRL claim merely because the "decision

 to terminate" took place in New York City). For alleged discriminatory acts occurring "outside

 New York City, the relevant location of the injury for purposes of the impact analysis is . . . the

 [p]laintiff's place of employment." Robles v. Cox & Co., 841 F. Supp. 2d 615, 625 (E.D.N.Y.

 2012).

           “Although Plaintiff alleges age discrimination under New York and New Jersey law, he

 cannot     prevail   on   both   New    Jersey   and   New     York   [age] discrimination claims.”

 Marinac v. Mondelez Int'l, Inc., No. 2:14-7606-WJM-MF, 2019 U.S. Dist. LEXIS 117743, at *6

 (D.N.J. July 12, 2019).

           As to the failure to promote claim, Defendants have cited no case law that a person who

 pursues a failure to hire claim for a position in New Jersey, with a New Jersey based location, is

 not permitted to pursue claims under the LAD.

 IV.       CONCLUSION

           Ms. Canca concedes that jurisdiction is proper either in this District Court or within the

 Eastern District of New York. Therefore, she does not oppose Defendants’ request to transfer



                                                  36
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 46 of 47 PageID: 201




 venue. In the event this Court is inclined to transfer, Ms. Canca respectfully requests that this

 Court defer ruling on any remaining issue to the transferee Court. If this Court is not so inclined,

 however, Ms. Canca sets forth ample evidence that her LAD/ADA/FMLA claims are more than

 sufficient to satisfy the 12(b)(6) standard and Defendants’ Motion in this regard should be denied.



                                               Respectfully Submitted,

                                               KARPF, KARPF & CERUTTI, P.C.

                                               /s/ Christine E. Burke _____________
                                               Christine E. Burke, Esq.
                                               3331 Street Road
                                               Two Greenwood Square; Ste. 128
                                               Bensalem, PA 19020
                                               Attorney for Plaintiff

 Date: September 3, 2019




                                                 37
Case 3:19-cv-12318-MAS-ZNQ Document 21 Filed 09/03/19 Page 47 of 47 PageID: 202




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

 DOGA CANCA                                 :
                                            :
               Plaintiff,                   :
                                            :        No.: 19-12318
        v.                                  :
                                            :
 AMAZON.COM, INC.                           :
     and                                    :
 AMAZON.COM. DEDC, LLC.                     :
                                            :
               Defendants.                  :
                                            :


                              CERTIFICATION OF SERVICE

        I certify on the date set forth below that I served Defendant with a copy of Plaintiff’s

 Response Brief to Defendants’ Motion to Transfer Venue/Partial Motion to Dismiss at the

 following address via ECF:



                                                     KARPF, KARPF & CERUTTI, P.C.

                                                     /s/ Christine E. Burke______________
                                                     Christine E. Burke, Esq.
                                                     Ari R. Karpf, Esq.
                                                     3331 Street Road
                                                     Two Greenwood Square; Ste. 128
                                                     Bensalem, PA 19020
                                                     Attorney for Plaintiff




 Dated: September 3, 2019




                                                38
